 1
                                                                     JS-6
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    KENYON AIKENS,                              Case No. CV 19-2981-DSF (KK)
11                              Petitioner,
12                        v.                      JUDGMENT
13    DEBBIE ASUNCION, Warden,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
20   DISMISSED with prejudice.
21
22   DATED: December 27, 2019
23                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
24
25
26
27
28
